Citation Nr: 0309320	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's hepatitis C was first diagnosed many years 
after service; the service medical records show no known risk 
factors for hepatitis C, whereas the post-service medical 
records show a long post-service history of IV drug use; the 
preponderance of the evidence is against a causal 
relationship between hepatitis C and any incident of service, 
to include claimed multiple sexual contacts or blood-
handling.  

2.  The veteran's back disability, to include arthritis of 
the lumbar spine, was not present during service or for many 
years thereafter and the preponderance of the evidence is 
against a causal link between a current back disability and 
any incident of active duty, to include alleged trauma.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 5107 (West  2002); 38 C.F.R. 
§ 3.303 (2002).

2.  A back disability was not incurred in or aggravated by 
active service, nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2001 rating decision, the December 
2001 statement of the case, the February 2003 supplemental 
statement of the case, and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  The rating decision and statement 
of the case set forth the laws and regulations pertaining to 
the merits of the veteran's service connection claims.  In a 
May 2001 VCAA letter, the RO informed the veteran of the 
types of evidence that would establish entitlement to the 
benefits sought, and that VA would assist the veteran in 
obtaining government or private medical or employment 
records, provided that the veteran sufficiently identified 
the records sought and submitted releases as necessary.  A 
May 2001 report of contact further indicates that, in a phone 
conversation after the veteran received the RO letter, the 
veteran indicated there was no additional evidence other than 
that previously reported that was pertinent to his claim.  He 
was notified and aware of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by phone and by letter in May 2001 and asked him to 
identify all medical providers who treated him for the 
claimed disabilities after his discharge from military 
service, and that the veteran indicated there was no 
additional evidence, other than that previously reported, 
that was pertinent to his claim.
 
As to any duty to provide an examination and/or opinion 
addressing the question of whether back disability or 
hepatitis C began during or is causally linked to service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
as amended at 38 C.F.R. § 3.159(c)(4)).
 
With no evidence to substantiate the veteran's claimed in-
service back injuries, and no diagnosis of or findings 
attributable to back disability until over 20 years post-
service, any nexus opinion at this late stage would be 
speculative.  Arguably, 38 U.S.C. § 5103A mandates a nexus 
opinion when there is pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime short 
of the amount of time that has elapsed between service and 
the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  Here, while 
there is medical evidence of current diagnoses of back 
disability, there is no suggestion of a clinical for 
laboratory finding attributable to back disability either 
during service or until over 20 years thereafter.  Moreover, 
the veteran's back was evaluated as normal at his August 1973 
service discharge examination.  A clinician would have no 
means of linking current back disability to an in-service 
injury other than pure speculation.  

With respect to hepatitis C, an article submitted by the 
veteran in April 2002 states hepatitis C may not become 
manifest for 20 to 30 years after exposure.  Addressing two 
of the known causes of hepatitis C listed in the article, the 
veteran did likely handle medical supplies and may well have 
engaged in unprotected sex during service in Vietnam.  
However, the salient fact on this issue is that the veteran 
had a long history of IV drug use that began after service.  
Given this fact, any opinion as to whether the veteran 
contracted hepatitis C based on some undocumented sexual of 
blood-handling incident during service would be speculative 
at best.  

The veteran has indicated there is no additional medical 
evidence available to substantiate his claims.  Without such 
evidence, the Board must conclude that no VA examination is 
required based on the facts of this case, because the 
examiner would have no recourse but to resort to speculation 
and fact-finding outside the realm of his expertise.  The 
examiner would inevitably be asked whether there is a causal 
link between a current diagnosis and service medical records 
that contain no suggestion of the claimed disabilities or a 
cause of the claimed disabilities.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)).

Under the above circumstances, there is no duty to provide an 
examination or opinion with regard to either claim on appeal.  
Id.; see also Wells v. Principi, No. 02-7404 (Fed. Cir. April 
29, 2003).  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

Service medical records show no treatment for back disability 
and give no indication of IV drug use, treatment of venereal 
disease, or exposure to contaminated blood during service.  
Clinical evaluation, to include that of the spine, at 
discharge from service in August 1973, was entirely normal 
and the veteran was found to be in excellent health.  The 
service medical records show no hepatitis or exposure to 
known risk factors for developing hepatitis.

The veteran's DD Form 214 shows him to have last been 
stationed at a medical depot during service, and describes 
his specialty as a stock control and accounting specialist.

Generally, the VA treatment records show continued treatment 
for a low back disability from March 1995 forward, and drug 
addiction treatment from February 1996 forward.

A March 1995 VA CT scan of the lumbar spine showed disc 
pathology and degenerative joint disease of the lumbar spine 
at the T12-L1, L4-5, and L5-S1 levels.

A VA record of hospitalization from February 1996 to March 
1996 includes diagnoses of opiate dependence and withdrawal; 
cocaine dependence; and low back pain with possible spinal 
stenosis.  A 20 year history of IV heroin use was noted. 
Blood laboratory analysis showed that the veteran tested 
positive for hepatitis C.  He was educated as to proper 
lifestyle and liver care in light of the diagnosis of 
hepatitis C.

In March 1996 the veteran complained of chronic back pain.  
Also, he had been discovered to have a perforated heart valve 
that was noted to be presumably related to his IV drug use.

VA records of treatment from February 1996 forward show the 
veteran has been treated continuously to assist in his 
recovery from drug addiction.  March 1996 diagnoses include 
opioid dependence, cocaine dependence, degenerative joint 
disease and low back pain.  A VA medical history taken in 
March 1996 indicates the veteran first used cocaine in 1991 
and had used it intravenously.  The history also indicates 
that the veteran had first tried heroin while smoking it with 
friends in Viet Nam, and began using it intravenously after 
discharge from service.  His last use was indicated to have 
been in February 1996.  He was started on a methadone 
detoxification schedule.  

An April 1997 VA MRI of the lumbar spine showed multi-level 
narrowing of the central canal most prominent at the L4-5 
level.  A December 1997 VA MRI of the lumbar spine showed a 
nearly complete block of the dural sac at L4-5 caused by a 
large bulging disc.  A December 1997 VA myelogram of the 
lumbar spine showed dsic pathology at the L2-3 and L4-5 
levels.

A VA record of hospitalization form February 1998 to March 
1998 shows the veteran underwent surgery for back and 
bilateral lower extremity pain and weakness with a five year 
history of increased leg numbness, right greater than left.  
He underwent an uncomplicated L4 laminectomy with bilateral 
fasciectomies.

At a January 2003 RO hearing, the veteran testified that he 
believed he contracted hepatitis C during service as a result 
of sex with multiple partners while in Viet Nam.  He said 
that while in Viet Nam, he stocked and transported medical 
supplies.  He said he would receive blood in bags and that 
some of the bags would break.  He said he was first diagnosed 
with hepatitis C in the mid-1990s.  The veteran testified 
that he hurt his back when he was in Viet Nam several times.  
He indicated he was treated one time.  He said he was "layed 
up" for five days, at a M.A.S.H. unit and then was "back on 
the road."  The veteran further testified that his surgeries 
for back disability beginning in the late 1990s.  He 
indicated that he had no specific injuries to his back after 
service, and that he experienced gradual deterioration of the 
back.  He said he did not use drugs intravenously in Viet 
Nam.  The veteran also stated that he gave blood in Viet Nam, 
but did not receive blood.  He added that he had been given 
several blood transfusions since service.    

At the RO hearing, the veteran has submitted an article about 
hepatitis C printed from a Florida Department of Veteran's 
Affairs website in April 2002.  The article described risk 
factors for contracting hepatitis C as usually involving 
receiving or handling blood or blood products.  Anyone who 
had received a blood transfusion prior to 1992 was said to be 
at risk.  Other risk factors included people who worked in 
the medical profession and handled blood, hemodialysis 
patients, those who had gotten tattoos and body piercing, and 
those who had engaged in unprotected sexual relations with 
multiple partners.  Viet Nam veterans were described as 
having higher instances of infection.  The article indicated 
that hepatitis C could lay dormant for many years, and not 
display any symptoms for as long as 20 to 30 years or more.  
According to the article, veterans who had received blood 
transfusions or who worked around blood seemed to be at 
greatest risk.  

The full definition of hepatitis C in Dorland's Medical 
Dictionary is as follows: a viral disease caused by the 
hepatitis C virus, the most common for post-transfusion 
hepatitis; it also follows parenteral drug abuse and is a 
common acute sporadic hepatitis, with approximately 50 
percent of acutely infected persons developing chronic 
hepatitis.  Chronic infection is generally mild and 
asymptomatic, but cirrhosis may occur.  See Dorland's Medical 
Dictionary, p. 753 (28th ed. 1994).

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  A reasonable doubt to be 
resolved in favor of the veteran is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.





Analysis

Back 

At his January 2003 RO hearing, the veteran described back 
injuries during service.  However, his August 1973 service 
discharge examination report shows that clinical evaluation 
of the back was normal and that his health was excellent.  
The Board finds the August 1973 service discharge examination 
to be of greater probative valued than the history as 
provided by the veteran over 20 years after service.  The 
service medical records show no back disability and there is 
no post-service medical evidence of the disability at issue 
until March 1995, which is also more than 20  years after 
service.  The histories recorded in the 1990s do not reflect 
remote in-service trauma but rather more recent back 
disability with symptoms worsening beginning about five years 
prior to treatment in 1995.  With the veteran's condition 
being found as excellent at discharge from service, and with 
no medical evidence of treatment for a back disability until 
many years after service, the preponderance of the evidence 
indicates that the veteran does not have a back disability 
that began during service or that is related to any incident 
of service.  Accordingly, service connection for back 
disability is not warranted in this case.

Hepatitis C

According to a Florida Department of Veteran's Affairs 
article submitted by the veteran at his January 2003 RO 
hearing, hepatitis C may not become manifest for 20 to 30 
years after exposure, and has been associated with the 
handling of medical supplies and engaging in unprotected sex 
with multiple partners.  The veteran contends he both handled 
blood bags that had broken and engaged in unprotected sex 
with multiple partners during service in Vietnam.  However, 
the service medical records are completely negative for any 
indication of such incidents or any other risk factors for 
hepatitis C, whereas the post-service medical records clearly 
show a more than 20 year history of IV drug use which began 
after service.  IV drug use is well-known to be associated 
with hepatitis C.  In fact, the literature submitted by the 
veteran in support of his claim notes any contact with blood 
as such a risk factor. Both the veteran's testimony at his 
January 2003 RO hearing and medical history as recorded in 
March 1996 indicate a long-standing post-service history of 
IV drug use.  Given this fact, any opinion as to whether the 
veteran contracted hepatitis C based on some remote 
undocumented sexual or blood-handling incident during service 
would be speculative.  

In sum, the veteran's hepatitis C was first diagnosed many 
years after service.  The service medical records show no 
known risk factors for hepatitis C, whereas the post-service 
medical records note a long post-service history of IV drug 
use.  The Board finds that the preponderance of the evidence 
is against a causal relationship between hepatitis C and any 
incident of service, to include claimed multiple sexual 
contacts or blood-handling.  

As the preponderance of the evidence is against the claims 
for service connection for hepatitis C and back disability, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for back disability is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

